NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JAVIER ABREU-PEREZ,              )
                                 )
           Appellant,            )
                                 )
v.                               )             Case No. 2D18-4779
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 27, 2019.

Appeal Pursuant To Fla. R. App. P.
9.141(B)(2) From The Circuit Court For
Hillsborough County; Michelle Sisco,
Judge.

Javier Abreu-Perez, pro se.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.